Order entered September 14, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-15-00866-CV

 IN RE COLUMBIA MEDICAL CENTER OF ARLINGTON SUBSIDIARY, L.P. D/B/A
                MEDICAL CENTER ARLINGTON, Relator

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-06294-C

                                             ORDER
                         Before Justices Bridges, Lang-Miers, and Myers

       In accordance with the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus. Subject to any agreement between the parties, we ORDER that relator bear

the costs of this original proceeding.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE